Title: From James Madison to Capt de Vettlehorst, 11 July 1806
From: Madison, James
To: Vettlehorst, Capt de



Sir.
Department of State, July 11th. 1806.

On the receipt of your letter of the 9th. of last Decr., which was long in coming to hand, the President of the United States caused the proper enquiries to be made to satisfy your solicitude.  The result will appear in the enclosed certificate from the Register of Wills for the County of Philadelphia, and letter from Mr. Dallas, the Attorney of the United States for Pennsylvania.  Whenever the determination upon the validity of the will is known, it shall be communicated to you.  I am &c.

James Madison.

